1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11
      UNILOC 2017 LLC,                    LEAD: CASE NO. 8:19-CV-00780-AG-JDEx
12                                        CASE NO. 8:19-CV-00781-AG-JDE
                                          CASE NO. 8:19-CV-00783-AG-JDE
13                 Plaintiff,             CASE NO. 8:19-CV-00955-AG-JDE
            v.                            CASE NO. 8:19-CV-00956-AG-JDE
14                                        CASE NO. 8:19-CV-00988-AG-JDE
15    MICROSOFT CORPORATION,
                                             STIPULATED PROTECTIVE ORDER
16                 Defendant.
17
18         Based upon the Stipulation of the parties (Dkt. 31, 31-1 in case no. 8:19-cv-

19   00780-AG-JDE), the Court finds and orders as follows:

20   1.    PURPOSES AND LIMITS OF THIS ORDER

21         Discovery in this action is likely to involve confidential, proprietary, or

22   private information requiring special protection from public disclosure and from

23   use for any purpose other than this litigation. Thus, the Court enters this Protective

24   Order. This Order does not confer blanket protections on all disclosures or

25   responses to discovery, and the protection it gives from public disclosure and use

26   extends only to the specific material entitled to confidential treatment under the

27   applicable legal principles. This Order does not automatically authorize the filing

28
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1    under seal of material designated under this Order. Instead, the parties must comply
2    with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
3    govern the use at trial of material designated under this Order.
4    2.    DESIGNATING PROTECTED MATERIAL
5          2.1    Over-Designation Prohibited. Any party or non-party who designates
6    information or items for protection under this Order as “PROTECTED DATA,”
7    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”
8    or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a “designator”) must only
9    designate specific material that qualifies under the appropriate standards. To the
10   extent practicable, only those parts of documents, items, or oral or written
11   communications that require protection shall be designated. Designations with a
12   higher confidentiality level when a lower level would suffice are prohibited. Mass,
13   indiscriminate, or routinized designations are prohibited. Unjustified designations
14   expose the designator to sanctions, including the Court’s striking all confidentiality
15   designations made by that designator. Designation under this Order is allowed only
16   if the designation is necessary to protect material that, if disclosed to persons not
17   authorized to view it, would cause competitive or other recognized harm. Material
18   may not be designated if it has been made public, or if designation is otherwise
19   unnecessary to protect a secrecy interest. If a designator learns that information or
20   items that it designated for protection do not qualify for protection at all or do not
21   qualify for the level of protection initially asserted, that designator must promptly
22   notify all parties that it is withdrawing the mistaken designation.
23         2.2    Manner and Timing of Designations.             Designation under this
24   Order requires the designator to affix the applicable legend (“PROTECTED
25   DATA”, “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES
26   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that
27   contains protected material. For testimony given in deposition or other proceeding,
28   the designator shall specify all protected testimony and the level of protection being
                                                 1
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1    asserted. It may make that designation during the deposition or proceeding, or may
2    invoke, on the record or by written notice to all parties on or before the next
3    business day, a right to have up to 21 days from the deposition or proceeding to
4    make its designation.
5                  2.2.1 A party or non-party that makes original documents or materials
6    available for inspection need not designate them for protection until after the
7    inspecting party has identified which material it would like copied and produced.
8    During the inspection and before the designation, all material shall be treated as
9    HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
10   party has identified the documents it wants copied and produced, the producing
11   party must designate the documents, or portions thereof, that qualify for protection
12   under this Order.
13                 2.2.2 Parties shall give advance notice if they expect a deposition or
14   other proceeding to include designated material so that the other parties can ensure
15   that only authorized individuals are present at those proceedings when such
16   material is disclosed or used. The use of a document as an exhibit at a deposition
17   shall not in any way affect its designation. Transcripts containing designated
18   material shall have a legend on the title page noting the presence of designated
19   material, and the title page shall be followed by a list of all pages (including line
20   numbers as appropriate) that have been designated, and the level of protection being
21   asserted. The designator shall inform the court reporter of these requirements. Any
22   transcript that is prepared before the expiration of the 21-day period for designation
23   shall be treated during that period as if it had been designated HIGHLY
24   CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed. After the
25   expiration of the 21-day period, the transcript shall be treated only as actually
26   designated.
27         2.3     Inadvertent Failures to Designate. An inadvertent failure to
28   designate does not, standing alone, waive protection under this Order. Upon timely
                                              2
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
1    assertion or correction of a designation, all recipients must make reasonable efforts
2    to ensure that the material is treated according to this Order.
3    3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
4          All challenges to confidentiality designations shall proceed under L.R. 37-1
5    through L.R. 37-4.
6    4.    ACCESS TO DESIGNATED MATERIAL
7          4.1    Basic Principles. A receiving party may use designated material only
8    for this litigation. Designated material may be disclosed only to the categories of
9    persons and under the conditions described in this Order. Designated material must
10   be stored and maintained by a receiving party at a location in the United States and
11   in a secure manner that ensures that access is limited to the persons authorized
12   under this Order. Designated material must not be transported by any recipient to
13   any location outside the United States.
14         4.2    Disclosure of CONFIDENTIAL Material Without Further
15   Approval. Unless otherwise ordered by the Court or permitted in writing by the
16   designator, a receiving party may disclose any material designated
17   CONFIDENTIAL only to citizens or permanent residents of the United States that
18   are one of the following:
19                4.2.1 The receiving party’s outside counsel of record in this action
20   and employees of outside counsel of record to whom disclosure is reasonably
21   necessary;
22                4.2.2 Three (3) officers, directors, and employees of the receiving
23   party to whom disclosure is reasonably necessary, and who have signed the
24   Agreement to Be Bound (Exhibit A);
25                4.2.3 Experts retained by the receiving party’s outside counsel of
26   record to whom disclosure is reasonably necessary, and who have signed the
27   Agreement to Be Bound (Exhibit A);
28                4.2.4 The Court and its personnel;
                                               3
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1                 4.2.5 Outside court reporters and their staff, professional jury or trial
2    consultants (as well as independent mock jurors during the course of a mock jury
3    exercise), and professional vendors to whom disclosure is reasonably necessary,
4    and who have signed the Agreement to Be Bound (Exhibit A);
5                 4.2.6 During their depositions, witnesses in the action to whom
6    disclosure is reasonably necessary and who have signed the Agreement to Be
7    Bound (Exhibit A); and
8                 4.2.7 The author or recipient of a document containing the material, or
9    a custodian or other person who otherwise possessed or knew the information.
10         4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
11   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
12   Further Approval. Unless permitted in writing by the designator, a receiving party
13   may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY
14   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further
15   approval only to citizens or permanent residents of the United States that are one of
16   the following:
17                4.3.1 The receiving party’s outside counsel of record in this action
18   and employees of outside counsel of record to whom it is reasonably necessary to
19   disclose the information;
20                4.3.2 The Court and its personnel;
21                4.3.3 Outside court reporters and their staff, professional jury or trial
22   consultants (as well as independent mock jurors during the course of a mock jury
23   exercise), and professional vendors to whom disclosure is reasonably necessary,
24   and who have signed the Agreement to Be Bound (Exhibit A); and
25                4.3.4 The author or recipient of a document containing the material, or
26   a custodian or other person who otherwise possessed or knew the information.
27         4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
28   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
                                             4
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
1    CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
2    Experts. Unless agreed to in writing by the designator:
3                 4.4.1 A party seeking to disclose to an expert retained by outside
4    counsel of record any information or item that has been designated HIGHLY
5    CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
6    SOURCE CODE must first make a written request to the designator that (1)
7    identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEY
8    EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE information that
9    the receiving party seeks permission to disclose to the expert, (2) sets forth the full
10   name of the expert and the city and state of his or her primary residence, (3)
11   attaches a copy of the expert’s current resume, (4) identifies the expert’s current
12   employer(s), (5) identifies each person or entity from whom the expert has received
13   compensation or funding for work in his or her areas of expertise (including in
14   connection with litigation) in the past five years, (6) identifies (by name and
15   number of the case, filing date, and location of court) any litigation where the
16   expert has offered expert testimony, including by declaration, report, or testimony
17   at deposition or trial, in the past five years; and (7) identifies the general subject
18   matter of all unpublished patent applications naming that individual as an inventor.
19   If the expert believes any of this information at (4) - (7) is subject to a
20   confidentiality obligation to a third party, then the expert should provide whatever
21   information the expert believes can be disclosed without violating any
22   confidentiality agreements, and the party seeking to disclose the information to the
23   expert shall be available to meet and confer with the designator regarding any such
24   confidentiality obligations.
25                4.4.2 A party that makes a request and provides the information
26   specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
27   identified in-house counsel or expert unless, within seven days of delivering the
28   request, the party receives a written objection from the designator providing
                                              5
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
1    detailed grounds for the objection.
2                 4.4.3 All challenges to objections from the designator shall proceed
3    under L.R. 37-1 through L.R. 37-4.
4    5.    SOURCE CODE
5          5.1    Designation of Source Code. If production of source code is
6    necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE
7    CODE if it is, or includes, confidential, proprietary, or trade secret source code.
8          5.2    Location and Supervision of Inspection. Any HIGHLY
9    CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
10   available for inspection, in a format allowing it to be reasonably reviewed and
11   searched, during normal business hours or at other mutually agreeable times, at an
12   office of the designating party’s counsel or another mutually agreeable location.
13   Once a designating party makes available its Source Code, the inspecting party
14   shall provide notice of its intent to review that Source Code at least seven (7)
15   business days in advance of the initial inspection, and three (3) business days in
16   advance of any subsequent inspection. The source code shall be made available for
17   inspection on a secured, “stand-alone” computer (a computer that is not linked to
18   any network, including a local area network “LAN”, an intranet, or the Internet) in
19   a secured room, and the inspecting party shall not copy, remove, or otherwise
20   transfer any portion of the source code onto any recordable media or recordable
21   device. No recordable media, recordable devices, computers, cell phones, or other
22   electronic devices may be brought into the secured room, but handwritten notes
23   may be taken in the secured room, so long as those handwritten notes do not copy
24   verbatim any lines of the Source Code. The designator may visually monitor the
25   activities of the inspecting party’s representatives during any source code review,
26   but only to ensure that there is no unauthorized recording, copying, or transmission
27   of the source code. The inspecting party shall make reasonable efforts to restrict its
28   requests for such access to the stand-alone computer(s) to normal business hours,
                                             6
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1    which for purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. local
2    time. All persons who will review source code on behalf of a receiving party,
3    including members of the receiving party’s law firm, shall be identified in writing
4    to the producing party at least 48 hours in advance of the first time that such person
5    reviews such source code. Such identification shall be in addition to any other
6    disclosure required under this Order.
7          5.3    Paper Copies of Source Code Excerpts. The inspecting party may
8    request paper copies of limited portions of source code not to exceed 250 pages for
9    any one accused product, and with no contiguous block greater than 35 pages, that
10   are reasonably necessary for the preparation of court filings, pleadings, expert
11   reports, other papers, or for deposition or trial. The receiving party may request to
12   print additional pages beyond the aforementioned limits; the parties will meet and
13   confer in good faith within three (3) business days regarding such a request, and
14   such a request will not be unreasonably denied. If the producing party does not
15   agree to the request of the receiving party, the producing party will not object to the
16   receiving party’s request for expedited briefing regarding the producing party’s
17   denial of the request. The designator shall provide all such source code in paper
18   form, including Bates numbers and the label “HIGHLY CONFIDENTIAL –
19   SOURCE CODE.” The inspecting party shall maintain a log of all paper copies of
20   the source code including the names of the custodian(s) or location(s) where the
21   paper copies are store when not in use. No more than a total of (5) individuals
22   identified by the receiving party shall have access to the printed portions of source
23   code (except insofar as such code appears in any court filing or expert report). The
24   inspecting party shall provide a copy of this log to the producing party within seven
25   (7) days of any request by the producing party.
26         5.4    Access Record. The inspecting party shall maintain a record of any
27   individual who has inspected any portion of the source code in electronic or paper
28   form, and shall maintain all paper copies of any printed portions of the source code
                                             7
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
1    in a secured, locked area. The inspecting party shall not convert any of the
2    information contained in the paper copies into any electronic format other than for
3    the preparation of a pleading, exhibit, expert report, discovery document, deposition
4    transcript, or other Court document. Any paper copies used during a deposition
5    shall be retrieved at the end of each day and must not be left with a court reporter or
6    any other unauthorized individual.
7                 5.5    Transfer of Source Code. The producing party will make
8    printed paper copies of its source code available for pick-up via secure and reliable
9    hand carry at the location where the source code was inspected. After taking
10   possession of the paper copies of source code, the receiving party can only transport
11   the paper copies of source code via secure and reliable hand carry, except that the
12   receiving party may transmit paper copies of the source code to other individuals at
13   the receiving party via Federal Express only if necessary and only if 1) the paper
14   copies of the source code are transported overnight on a day when it is certain that
15   an individual of the receiving party will be at the receiving address to receive the
16   package at the time of delivery; 2) signature is required for receipt of the package;
17   3) the tracking number is provided to the producing party, 4) the receiving party
18   confirms arrival of the package and its contents upon receipt, and 5) the producing
19   party is notified if the package does not arrive as expected and scheduled. Paper
20   copies of source code transmitted in a single package should never exceed 35
21   pages, and source code paper copies may not be transported or transmitted
22   electronically over a network of any kind or the Internet at any time.
23   6.    HANDLING OF PROTECTED DATA
24         6.1    Protected Data. “Protected Data”: refers to any information that a
25   party or non-party reasonably believes to be subject to federal, state or foreign Data
26   Protection Laws or other privacy obligations. Protected Data constitutes highly
27   sensitive materials requiring special protection. Examples of such Data Protection
28   Laws include, without limitation, The Gramm-Leach-Biley Act, 15 U.S.C. § 6801
                                             8
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1    et seq. (financial information); The Health Insurance Portability and Accountability
2    Act (“HIPAA”) and the regulations thereunder, 45 CFR Part 160 and Subparts A
3    and E of Part 164 (medical information); Regulation (EU) 2016/679 Of the
4    European Parliament and of the Council of 27 April 2016 on the Protection of
5    Natural Persons with Regard to the Processing of Personal Data and on the Free
6    Movement of Such Data, also known as the General Data Protection Regulation
7    (“GDPR”).
8          6.2    Disclosure of Protected Data. Unless otherwise ordered by the court
9    or permitted in writing by the designating party, a receiving party may disclose any
10   information or item designated “PROTECTED DATA” only to certain groups of
11   individuals that can receive HIGHLY CONFIDENTIAL – ATTORNEY EYES
12   ONLY materials, as indicated in Section 4.3 herein.
13         6.3    The parties agree that productions of Protected Data Information may
14   require additional safeguards pursuant to Federal, State or foreign statutes,
15   regulations or privacy obligations and will meet and confer to implement these
16   safeguards if and when needed.
17   7.    PROSECUTION BAR
18         Absent written consent from the designator, any individual who receives
19   access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
20   CONFIDENTIAL – SOURCE CODE information shall not be involved in the
21   prosecution of patents or patent applications concerning the field of the invention of
22   the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
23   other affiliate during the pendency of this action and for one year after its
24   conclusion, including any appeals. “Prosecution” means drafting, amending,
25   advising on the content of, or otherwise affecting the scope or content of patent
26   claims or specifications. These prohibitions shall not preclude counsel from
27   participating in reexamination or inter partes review proceedings to challenge or
28
                                             9
          STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                    955, 956, 988-AG-JDE
1    defend the validity of any patent, but counsel may not participate in the formulation
2    or drafting of amended claims in any such proceedings.
3    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
            PRODUCED IN OTHER LITIGATION
4
           8.1    Subpoenas and Court Orders. This Order in no way excuses non-
5
     compliance with a lawful subpoena or court order. The purpose of the duties
6
     described in this section is to alert the interested parties to the existence of this
7
     Order and to give the designator an opportunity to protect its confidentiality
8
     interests in the court where the subpoena or order issued.
9
           8.2    Notification Requirement. If a party is served with a subpoena or a
10
     court order issued in other litigation that compels disclosure of any information or
11
     items designated in this action as PROTECTED DATA, CONFIDENTIAL,
12
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or HIGHLY
13
     CONFIDENTIAL – SOURCE CODE, that party must:
14
                  8.2.1 Promptly notify the designator in writing. Such notification shall
15
     include a copy of the subpoena or court order;
16
                  8.2.2 Promptly notify in writing the party who caused the subpoena or
17
     order to issue in the other litigation that some or all of the material covered by the
18
     subpoena or order is subject to this Order. Such notification shall include a copy of
19
     this Order; and
20
                  8.2.3 Cooperate with all reasonable procedures sought by the
21
     designator whose material may be affected.
22
           8.3    Wait For Resolution of Protective Order. If the designator timely
23
     seeks a protective order, the party served with the subpoena or court order shall not
24
     produce any information designated in this action as PROTECTED DATA,
25
     CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or
26
     HIGHLY CONFIDENTIAL – SOURCE CODE before a determination by the court
27
     where the subpoena or order issued, unless the party has obtained the designator’s
28
                                               10
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
1    permission. The designator shall bear the burden and expense of seeking protection
2    of its confidential material in that court.
3    9.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
4           If a receiving party learns that, by inadvertence or otherwise, it has disclosed
5    designated material to any person or in any circumstance not authorized under this
6    Order, it must immediately (1) notify in writing the designator of the unauthorized
7    disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
8    designated material, (3) inform the person or persons to whom unauthorized
9    disclosures were made of all the terms of this Order, and (4) use reasonable efforts
10   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
11   10.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12          PROTECTED MATERIAL
13          Nothing in this Order shall require the production of documents, information

14   or other material that a Party contends is protected from disclosure by the attorney-

15   client privilege, the work product doctrine, or other privilege, doctrine or immunity.

16   When a producing party gives notice that certain inadvertently produced material is

17   subject to a claim of privilege or other protection, the obligations of the receiving

18   parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

19   provision is not intended to modify whatever procedure may be established in an e-

20   discovery order that provides for production without prior privilege review pursuant

21   to Federal Rule of Evidence 502(d) and (e).

22   11.    FILING UNDER SEAL

23          Without written permission from the designator or a Court order, a party may

24   not file in the public record in this action any designated material. A party seeking

25   to file under seal any designated material must comply with L.R. 79-5.1. Filings

26   may be made under seal only pursuant to a court order authorizing the sealing of the

27   specific material at issue. The fact that a document has been designated under this

28   Order is insufficient to justify filing under seal. Instead, parties must explain the
                                              11
           STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                     955, 956, 988-AG-JDE
1    basis for confidentiality of each document sought to be filed under seal. Because a
2    party other than the designator will often be seeking to file designated material,
3    cooperation between the parties in preparing, and in reducing the number and extent
4    of, requests for under seal filing is essential. If a receiving party’s request to file
5    designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
6    the receiving party may file the material in the public record unless (1) the
7    designator seeks reconsideration within four days of the denial, or (2) as otherwise
8    instructed by the Court.
9    12.    FINAL DISPOSITION
10          Within 30 days after the final disposition of this action, each party shall
11   return all designated material to the designator or destroy such material, including
12   all copies, abstracts, compilations, summaries, and any other format reproducing or
13   capturing any designated material. The receiving party must submit a written
14   certification to the designator by the 30-day deadline that (1) identifies (by
15   category, where appropriate) all the designated material that was returned or
16   destroyed, and (2) affirms that the receiving party has not retained any copies,
17   abstracts, compilations, summaries, or any other format reproducing or capturing
18   any of the designated material. This provision shall not prevent outside counsel
19   from retaining an archival copy of all pleadings, motion papers, trial, deposition,
20   and hearing transcripts, legal memoranda, correspondence, deposition and trial
21   exhibits, expert reports, undisclosed attorney work product, and undisclosed
22   consultant and expert work product, even if such materials contain designated
23   material. Any such archival copies remain subject to this Order.
24          IT IS SO ORDERED.
25    DATED: September 13, 2019
26
27                                                  _________________________
                                                    JOHN D. EARLY
28                                                  United States Magistrate Judge
                                               12
           STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                     955, 956, 988-AG-JDE
1
                                          EXHIBIT A
2
                                AGREEMENT TO BE BOUND
3
4          I, _____________________________ [print or type full name], of

5    _________________ [print or type full address], declare under penalty of perjury

6    that I have read in its entirety and understand the Protective Order that was issued

7    by the United States District Court for the Central District of California on

8    September 13, 2019 in the case of Uniloc 2017 LLC v. Microsoft Corporation, Case

9    No. 8:19-cv-00780-AG-JDE . I agree to comply with and to be bound by all the

10   terms of this Protective Order, and I understand and acknowledge that failure to so

11   comply could expose me to sanctions and punishment for contempt. I solemnly

12   promise that I will not disclose in any manner any information or item that is

13   subject to this Protective Order to any person or entity except in strict compliance

14   with this Order.

15         I further agree to submit to the jurisdiction of the United States District Court

16   for the Central District of California for the purpose of enforcing this Order, even if

17   such enforcement proceedings occur after termination of this action.

18         I hereby appoint __________________________ [print or type full name] of

19   _______________________________________ [print or type full address and

20   telephone number] as my California agent for service of process in connection with

21   this action or any proceedings related to enforcement of this Order.

22   Date: ___________________________

23   City and State where sworn and signed: _________________________________

24
25   Printed name: ____________________

26                      [printed name]

27   Signature: _______________________
28                      [signature]
                                             13
         STIPULATED PROTECTIVE ORDER – CASE NO. 8:19-CV-00780, 781, 783,
                                                   955, 956, 988-AG-JDE
